DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 19 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (“Reducing support loss in micromechanical ring resonators using phononic band-gap structures”).

Regarding claim 1, Hsu et al. disclose a mechanical resonator device, the resonator device comprising - a resonator element made of an elastic material under tensile stress and adapted for sustaining at least one oscillation mode (see Fig. 1, micromechanical ring resonator); and - a clamping structure supporting the resonator element (see Fig. 1b, phononic crystal strip); - wherein the clamping structure has a phononic density of states exhibiting a bandgap or quasi-bandgap such that elastic waves of at least one polarisation and/or frequency are not allowed to propagate through the clamping structure (see page 2, second full 

Regarding claim 2, Hsu et al. disclose that the device can operate such that an energy-normalized mode shape curvature integral for said oscillation mode of the resonator device is less than an energy-normalized mode shape curvature integral for a corresponding mode with the same frequency of a reference resonator directly suspended from fixed anchoring means on a substrate (see e.g. Fig. 8; note that because the device of Hsu can be designed to be more or less efficient with its energy loss at its anchoring clamping portion, then there can exist some reference resonator that has an energy-normalized mode shape curvature integral that is higher than the device).

Regarding claim 3, Hsu et al. disclose that the bandgap or quasi-bandgap is produced in the clamping structure by a periodic pattern with lattice constant a (see page 2, section 2, first paragraph).

Regarding claim 4, Hsu et al. disclose that the resonator element and the clamping structure are made of the same elastic material under tensile stress (see page 3, section 3.1, second paragraph; and see page 3, section 3.2, first paragraph).

Regarding claim 19, Hsu et al. disclose that the elastic material under tensile stress is one of dielectrics, metals, semiconductors, metal dichalcogenides, ceramics or piezoelectric materials, or combinations thereof (page 3, section 3.1, second paragraph, material is silicon).


Regarding claim 26, Hsu et al. disclose a method of providing a mechanical resonator device, the resonator device comprising a resonator element (see Fig. 1, micromechanical ring resonator) and a clamping structure supporting the resonator element (see Fig. 1b, phononic crystal strip), the method comprising the steps of: - determining at least one oscillator mode for the resonator element, - determining a phononic density of states for the clamping structure, the phononic density of states exhibiting a bandgap or quasi-bandgap such that elastic waves of at least one polarisation and/or frequency are not allowed to propagate through the clamping structure (see page 2, second full paragraph, phononic crystal strips have band gaps and deaf bands); and - matching the resonator element and the clamping structure in a manner such that elastic waves of polarisation and/or frequency corresponding to the at least one oscillation mode of the resonator penetrate evanescently into the clamping structure so as to provide a soft-clamping of the resonator element (Id. and page 2, first full paragraph, oscillations penetrate evanescently by the nature of phononic crystals; see also page 3, section 3.2, band gaps yield evanescent elastic waves in the PC strip).

Regarding claim 27, disclose that the device can operate such that an energy-normalized mode shape curvature integral for said oscillation mode of the resonator device is less than an energy-normalized mode shape curvature integral for a corresponding mode with 

Regarding claim 28, Hsu et al. disclose that matching the resonator element and the clamping structure includes determining a quality factor Q of the resonator device according to the equation:  Q-1 = ΔW / (2πW),  wherein ΔW is the bending related loss per oscillation cycle of a given mode, and W is the total energy of the mode (see page 7, first full paragraph, including equation 8 which is the equivalent of equation in claim 28).


Claim(s) 1, 5, 8, 18, 20, 25, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghadimi et al. (“Dissipation engineering of high-stress silicon nitride nanobeams”).

Regarding claim 1, Ghadimi et al. disclose a mechanical resonator device, the resonator device comprising - a resonator element made of an elastic material under tensile stress and adapted for sustaining at least one oscillation mode (page 1, second paragraph, SiN stressed nanobeam); and - a clamping structure supporting the resonator element (see Id. and Fig. 2a, showing nanobeam with phononic crystal tethers); - wherein the clamping structure has a phononic density of states exhibiting a bandgap or quasi-bandgap such that elastic waves of at least one polarisation and/or frequency are not allowed to propagate through the clamping 

Regarding claim 5, Ghamadi et al. disclose that the resonator element and the clamping structure are formed in a membrane (page 2, first full paragraph, defect beam and tethers are formed from Si3N4 film).

Regarding claim 8, Ghamadi et al. disclose that the device is a 1D beam structure and therefore can operate similarly with the illustrated in-plane oscillation mode as well as an orthogonal out-of-plane oscillation mode (see Fig. 2).

Regarding claim 18, Ghamadi et al. disclose that the elastic material under tensile stress is silicon nitride (page 1, second paragraph).

Regarding claim 20, Ghamadi et al. disclose that the material is a high-stress structure which is known to be about 1 GPa. (see page 1, first and second paragraphs).

Regarding claim 25, Ghamadi et al. disclose that a decay length of evanescent elastic waves may be in the range of 0.1 to 20 times the wavelength of the elastic waves in the clamp (see Fig. 2 which illustrates decay length for at least some conditions being within this range).

Regarding claim 32, Ghamadi et al. disclose a sensor comprising - a resonator device according to claim 1, as set forth above; and - a readout device adapted to sensing a displacement of the resonator element and provide a detection signal representative of the displacement (see Fig. 1 and page 1, second paragraph, microdisk used to probe resonator displacement).

Regarding claim 34, Ghamadi et al. disclose that the read-out device uses an optical readout element for sensing displacement of the resonator element (page 2, second full paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghamadi et al.

Regarding claims 21 and 22, Ghamadi et al. only disclose one resonator element and do not disclose a further resonator element. However, one of ordinary skill in the art would have found it obvious to duplicate the disclosed resonator element and place multiple identically designed resonator elements on the same substrate with identically designed anchor tethers such that the clamping structure then comprises multiple phononic tethers attached to the different resonator elements. This would have been obvious to one of ordinary skill in the art because it only requires duplication of an already known and disclosed structure and it provides for the ability to perform duplicate and/or redundant measurements in a more efficient manner, thereby resulting in more data and the ability to confirm measurements and the repeatability of results.

Allowable Subject Matter
Claims 29, 30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 29, neither Ghamadi et al. nor Hsu et al. teach analyzing an out-of-plane oscillation mode, and therefore neither teach or suggest using the specific relationships in claim 29 in the steps of calculating and determining a quality factor of the resonator device for matching the resonator element and the clamping structure.
With regard to claim 30, neither Ghamadi et al. nor Hsu et al. teach or suggest integrally minimizing bending related loss over tensile energy over the entire resonator device when matching the resonator element and the clamping structure.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861